Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendments and arguments filed 25 October 2022 have been fully considered, but are moot in view of a new rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 2019.0237518).
Regarding claim 1, Sun disclose:
A display device comprising a rectangular pixel unit, the rectangular pixel unit comprising: a first dot including a first shared pixel and a first dedicated pixel, the first dot disposed at a first edge of the rectangular pixel unit; a second dot disposed closest to the first dot in a first direction and including a second shared pixel and a second dedicated pixel; a third dot disposed in the first direction from the second dot and including a third shared pixel and a third dedicated pixel; and a first dummy dot disposed closest to the third dot in the first direction and including a first dummy pixel, the first dummy dot disposed at a second edge of the rectangular pixel unit (see Fig. 1 – as annotated below; [0072]; rectangular pixel unit (e.g., first two rows of RGB sub-pixels); first dot, disposed at edge of rectangular pixel unit: first shared pixel Z12 (B), first dedicated pixel Z11 (G); second dot, closest to first dot in first direction: second shared pixel Z12/Z23 (R), second dedicated pixel Z21 (G); third dot disposed in first direction from second: third shared pixel Z35/Z62 (R), third dedicated pixel Z61 (G)); first dummy dot at second edge of rectangular unit: first dummy pixel Z63 (B))
wherein: the first shared pixel and the second shared pixel are configured to emit light having different colors; the first dedicated pixel, the second dedicated pixel, and the third dedicated pixel are configured to emit light having the same color; [[and]] the third shared pixel and the first dummy pixel are configured to emit light having different colors; a light-emitting area of the first shared pixel is smaller than a light-emitting area of the  second shared pixel; and a light-emitting area of the first dummy pixel is smaller than a light-emitting area of the third shared pixel (see Fig. 1, as annotated below; [0072]; where Z12 (B) and Z13/Z23 (R) are different colors; where Z11, Z21, Z61 are all same color G; where Z53/62 (R) and Z63 (b) emit light of different color; where Z12 area is smaller than light emitting area of Z13/Z23;  where area of Z63 is smaller than emitting area of Z53/Z62).

    PNG
    media_image1.png
    912
    1251
    media_image1.png
    Greyscale

Regarding claim 2, the rejection of claim 1 is incorporated herein. Sun further disclose:
the first dummy pixel is an outermost pixel in the first direction with respect to the first dot (see Fig. 1 (annotated)).
Regarding claim 3, the rejection of claim 2 is incorporated herein. Sun further disclose:
the rectangular pixel unit further comprises: a fourth dot disposed in a second direction from the first dot and including a fourth shared pixel and a fourth dedicated pixel; a fifth dot disposed in the first direction from the fourth dot and in the second direction from the third dot, the fifth dot including a fifth shared pixel and a fifth dedicated pixel; and a second dummy dot disposed closest to the fifth dot in the first direction and in the second direction from the first dummy dot, the second dummy dot including a second dummy pixel, and wherein the fifth shared pixel and the second dummy pixel are configured to emit light having different colors (see Fig. 1 (annotated); fourth dot: shared pixel Z33, dedicated pixel Z31; fifth dot: shared pixel Z73/Z82, dedicated pixel Z81; dummy dot: Z23, where Z73/Z82 emits different light than Z83)
Regarding claim 4, the rejection of claim 3 is incorporated herein. Sun further disclose:
the second dummy pixel is an outermost pixel in the first direction with respect to the fourth dot (see Fig. 1 (annotated)).
Regarding claim 5, the rejection of claim 4 is incorporated herein. Sun further disclose:
the second dummy pixel is an outermost pixel in the second direction with respect to the first dummy dot; and the fourth dedicated pixel is an outermost pixel in the second direction with respect to the first dot (see Fig. 1 (annotated)).
Regarding claim 6, the rejection of claim 5 is incorporated herein. Sun further disclose:
the first dummy dot and the second dummy dot are disposed at the second edge (see Fig. 1 (annotated)).
Regarding claim 7, the rejection of claim 6 is incorporated herein. Sun further disclose:
the first dot and the fourth dot are disposed at the first edge (see Fig. 1 (annotated)).
Regarding claim 8, the rejection of claim 7 is incorporated herein. Sun further disclose:
the first edge and the second edge are forms of straight lines parallel to each other (see Fig. 1 (annotated)).
Regarding claim 9, the rejection of claim 8 is incorporated herein. Sun further disclose:
the first dot, the second dot, the third dot, and the first dummy dot are disposed at a third edge of the rectangular pixel unit (see Fig. 1 (annotated)).
Regarding claim 10, the rejection of claim 9 is incorporated herein. Sun further disclose:
the fourth dot, the fifth dot, and the second dummy dot are disposed at a fourth edge of the rectangular pixel unit (see Fig. 1 (annotated)).
Regarding claim 11, the rejection of claim 10 is incorporated herein. Sun further disclose:
the third edge and the fourth edge are forms of straight lines parallel to each other (see Fig. 1 (annotated)).
Regarding claim 12, the rejection of claim 11 is incorporated herein. Sun further disclose:
the first edge and the third edge are perpendicular to each other; and the second edge and the fourth edge are perpendicular to each other (see Fig. 1 (annotated)).
Regarding claim 13, the rejection of claim 1 is incorporated herein. Sun further disclose:
 the light-emitting area of the first shared pixel is a half of the light-emitting area of the second shared pixel; and the light-emitting area of the first dummy pixel is a half of the light-emitting area of the third shared pixel (see Fig. 1 (annotated); [0072] where second and third areas of equal size).
Regarding claim 14, the rejection of claim 13 is incorporated herein. Sun further disclose:
the light-emitting area of the first shared pixel has a shape symmetric to a shape of the light-emitting area of the first dummy pixel (see Fig. 1 (annotated)).
Regarding claim 15, the rejection of claim 13 is incorporated herein. Sun further disclose:
the light-emitting area of the second shared pixel has a diamond shape (see Fig. 1 (annotated)).
Regarding claim 16, the rejection of claim 15 is incorporated herein. Sun further disclose:
the light-emitting area of the first shared pixel has a half-diamond shape; and the light-emitting area of the first dummy pixel has a half-diamond shape (see Fig. 1 (annotated)).
Regarding claim 17, the rejection of claim 16 is incorporated herein. Sun further disclose:
the light-emitting area of the first shared pixel has a shape symmetric to a shape of the light-emitting area of the first dummy pixel (see Fig. 1 (annotated)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621